Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites excludes “waste collection containers” from the medical device, but the recited body fluid collection devices of claim 4 would include any bag not directly connected to a patient holding the body fluid which would be considered being “waste” in a medical field.  Thus, body fluid collection devices of claim 4 would improperly broaden scope of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 


Claims 1, 3-6, 9-11, 21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reshamwala et al (US 2008/0073251 A1) in view of Stoll et al (US 2009/0111719 A1), and further in view of EP 1702637, Mahurkar (US 7,918,821) and DeNicolar, Jr. et al (US 6,319,976) with Product Datasheets for ExxonMobil homopolymers polypropylene resin showing various grades having different mass flow rates downloaded on Feb. 17, 2021 and/or Gillespie et al (US 7,998,384) as teaching/evidence references.
Rejection is maintained for reasons of the record with the following response.
The crux of applicant’s arguments is that the disclosure of Reshamwala et al is limited to the use of recycled polypropylene in the formation of a “medical sharps and waste disposal containers”.
Again, Reshamwala et al teach “The recovered plastic material may then be pelletized, reshaped and combined with virgin plastic material in an appropriate amount to be incorporated into plastic molded products, including but not limited to polypropylene containers and other products” in [0018].  Thus, the molded products of Reshamwala et al would not be limited to the only “medical sharps and waste disposal containers” asserted by applicants.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

As to the statement regarding “The recycled plastic should not be used in the medicine and food sectors” of Meran, page 702, col. 2, fifth full paragraph”:  
1. Such statement would be directed to a situation when the recycled plastic/article is in a direct contact with the medicine and food as evidenced by applicant’s own statement below the statement regarding Meran, page 702, col. 2, fifth full paragraph” at page 6 of the response.  Even for the recited various medical devices of claim 4, the only syringe barrel would be in the direct contact with the medicine inherently.
For example, a generic blood collection device (including any bag), a safety shield (including a partition and face covering for doctors, nurses and pharmacists), body fluid collection devices (including any bag holding wasted urine) and tubing (including any tube), adapters (including any adapter), catheter wings, catheter flow control plugs and drainage tubes would not necessarily be in contact with the medicine.  Thus, Meran’s statement would have little probative value.  
The above reasons would also address applicant’s statements regarding the second Declaration.
2.  The “should not be used” is not same as “cannot be used”.
3.  For example, the plunger 11 of a syringe made of medical grade, gamma ray stable polypropylene taught by Mahurkar is capped with a hollow resilient (bugger) plunger cap 12 as taught by col. 7, lines 60-67 and in FIGS. 1-4 of Mahurkar.  Thus, the  capped with a hollow resilient (bugger) plunger cap taught by Mahurkar would not be in contact with any medicine in a syringe.  Thus, again, the statement by Meran would have little probative value.

Claims 1, 3-6, 9-11, 21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1702637 or Mahurkar (US 7,918,821) in view of Stoll et al (US 2009/0111719 A1), and further in view of Reshamwala et al (US 2008/0073251 A1) with Product Datasheets for ExxonMobil homopolymers polypropylene resin showing various grades having different mass flow rates downloaded on Feb. 17, 2021 and/or Gillespie et al (US 7,998,384) as  teaching/evidence references.
Rejection is maintained for reasons of the record with the above and the following response.
Although applicant fails to rebut the instant rejection in detail, it deemed that applicant’s argument would have been that EP and Mahurkar do not teach a recycled polypropylene resin.
But, applicant fails to address the following critical issue raised by the examiner: “properties of a recycled polypropylene can be same/similar to a virgin polypropylene. In other words, the recited generic recycled polypropylene would have little probative value absent any properties of the recycled polypropylene and the virgin polypropylene and the instant claims are silent as to properties of the recycled polypropylene and the virgin polypropylene employed.”  

s 1, 3-6, 9-11, 21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al (US 7,682,821) in view of Stoll et al (US 2009/0111719 A1).
Note that the recited medical devices are defined as devices used in all medical and/or laboratory purpose in [0019] of the instant specification. 
Woods et al teach tubes obtained by molding a plastic having stability against long-term radiation exposure and exposure to corrosive saltwater, heat, and cold, and expansion and contraction at col. 23, lines 45-67 in which utilization of virgin resins and recycled plastic including polypropylene is further taught.  Woods et al teach tubes are used for producing ethanol in abstract.
Again, the recited generic recycled polypropylene and virgin polypropylene would have little probative value absent any properties of the recycled polypropylene and the virgin polypropylene since the instant claims are silent as to properties of the recycled polypropylene and the virgin polypropylene employed.
Thus, either use of the virgin polypropylene or the recycled polypropylene in Woods et al would meet the instant polypropylene.
The instant invention further recites 0.1- 0.8 wt.% of an anti-oxidant component and 0.1 to 0,5 wt.% of an acid scavenger component based on the recycled polypropylene resin.  But again, the recited generic recycled polypropylene and virgin polypropylene would have little probative value.
Stoll et al teach stabilizer mixtures in abstract and claims and a polypropylene resin stabilized with 1000 ppm (0.1 wt.%) of an anti-oxidant component (Irganox B) and 750 ppm (0.075 wt.%) of an acid scavenger component (Ca-stearate) in example 1.   Ca-stearate in [0076] and thus utilization of 0.1 wt.% (1000 ppm) would be obvious since when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). 
Stoll et al further teach various articles used in medical applications including syringes, piston, packaging in [0183].
Thus, it would have been obvious to one skilled in the art at the time of invention to obtain tubes from a composition comprising either the virgin polypropylene or the recycled polypropylene of Wood et al and a stabilizer mixture of Stoll et al since Wood et al teach “stability against long-term radiation exposure and exposure to corrosive saltwater, heat, and cold, and expansion and contraction” and since Stoll et al teach stabilizer mixture would provide excellent optical properties for the polypropylene in [0004] absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
 Wood et al teach that the tubes are used for obtaining ethanol which can be considered as food.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Woods et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Woods et al would rebuts the of Meran’s statement “The recycled plastic should not be used in the medicine and food sectors” since Woods et al teach tubes used for producing ethanol obtained from a recycled polypropylene as discussed above and the ethanol would fall within scope of the food. 

Claims 1, 3-6, 9-11, 21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al (US 7,682,821) in view of Stoll et al (US 2009/0111719 A1) and Reshamwala et al (US 2008/0073251 A1) or Gillespie et al (US 7,998,384)
This rejection further addresses a mixture of the virgin polypropylene or the recycled polypropylene in case it has probative value.
Woods et al teach use of the virgin polypropylene and the recycled polypropylene depending on the cost at col. 23, lines 45-67.  
 Reshamwala et al and Gillespie et al
Thus, it would have been obvious to one skilled in the art at the time of invention further to utilize a mixture of the virgin polypropylene and the recycled polypropylene in Wood et al and Stoll et al thereof for obtaining tubes since utilization of a mixture of the virgin polypropylene and the recycled polypropylene is well-known in the art as taught by Reshamwala et al and since reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples (In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976),  MPEP 2123).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.